DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 3 (Figs. 15C for method & Figs. 12A-14B) in the reply filed on 02/23/2021 is acknowledged.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The limitation “confirming the fascial space has been injected with a sufficient amount of fluid” in claims 4 & 14 does not describe in the Detailed Description of the Invention in the specification.

Claim Objections
Claim 17 is objected to because of the following informalities:  The limitation “The method of claim 14” in claim 17 should be changed to --- The method of claim 15---.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 4 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 4 and 14 state that confirming the fascial space has been injected with a sufficient amount of fluid without providing any supporting interconnecting mechanical elements to get the result. The disclosure lacks of describing how to perform a step of confirming the fascial space has been injected with a sufficient amount of fluid.
Therefore, it is not clear how to use the invention because one having ordinary skill in the art would not know what method or device to perform a step of confirming the fascial space has been injected with a sufficient amount of fluid to get the claimed result as described in the claimed invention.
Due to this broad scope, for example: the term “confirming the fascial space has been injected with a sufficient amount of fluid” broadly defines such as: experiences or observation from the physician, or by device to detect or a software or programing or a controller in the device system. 
Therefore, one having ordinary skill in the art would not be able to use/perform the invention in its entire scope without undue experimentation because no explanation or guidance has been disclosed as to how to determine a step of confirming the fascial space has been injected with a sufficient amount of fluid..  
Applicant may argue that one in the art would know how to make and use the invention; however, this would not be persuasive because the disclosure fails to include the step of confirming the fascial spaced has been injected with right amount of fluid without undue experimentation due to the broad nature of the claims.
As to the level of one of ordinary skill in the art, one could not use/perform the invention with the provided disclosure. Due to the lack of any explanation on determining of confirming the fascial space has been injected with a sufficient amount of fluid that one could not use the invention without undue experimentation.

Due to the failure of Applicant to adequately describe the invention, one would have to experiment unduly to reach the claimed result of confirming the fascial space has been injected with a sufficient amount of fluid and thus the invention is not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 10, 14, 18-19 recite the limitation "the step of" in line 1.  There are insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clair et al. (US 2013/0211379).
Regarding claim 1, Clair discloses method of delivering a fluid, in Figs. 1-4, the method comprising: 
advancing an endoluminal device 12 into a varicose vein (para [0041], the catheter assembly 10 is inserted into a patient’s vein, such as varicose veins; wherein the endoluminal device 12 located within the catheter assembly 10, also see para [0041, 0043]);
advancing a treatment device 10/15 into a varicose vein, para [0041]; wherein the treatment device comprises: a needle lumen 18; an endoluminal device lumen 17; and at least one exit port 16a/16b along an outer wall 19 of the treatment device, see Figs. 1-1A & 2 & 4; 
advancing a needle 11 through the needle lumen 18; 
deploying the needle 11 through the at least one exit port 16a/16b, Figs. 2 & 4; 
delivering a fluid (from a fluid source 40) through the needle 11 into a fascial space (step 120 in Fig. 3 or step 220 in Fig. 6, para [0041, 0059, 0061], ); 
activating the endoluminal device 12 (apply energy, step 126 in Fig. 3, or step 228 in Fig. 6; para [0043, 0068]
and withdrawing the endoluminal device 12 (para [0043], as the catheter 10/15 and the energy delivery device 12 are retracted, the energy from the energy delivery device destroys the tissue of the vein).  
Regarding claim 2, Clair further discloses that the step of: retracting the needle 11 through the at least one exit port 16b/16a back into the needle lumen 18.  For example: in order to move the needle 11 from exit port 16b to another exit port 16a, the needle 11 retracts back into the needle lumen 18 and then relocate to a new location at the exit port 16a, see Figs. 2 & 4.  In addition, the step of retracting the needle 11 through the exit port is inherently included when the procedure is completed.  
Regarding claim 3, as discussed in claim 2 above, Clair further comprising the step of: redeploying the needle 11 through the at least one exit port 16a to a second site 16b along the varicose vein.  
Regarding claim 5, Clair discloses that the step: connecting a fluid source 40 with the treatment device 10/15, see Fig. 1.  
Regarding claim 6, Clair discloses that wherein the fluid is tumescent anesthesia, (para [0025], the fluid is a tumescent fluid comprising: saline solution combine with an anesthetic agent, such as lidocaine).
Regarding claim 7, Clair discloses that wherein the endoluminal device is a laser, para [0024].  
Regarding claim 8, Clair discloses that wherein the endoluminal device is an RF probe, para [0024].  
Regarding claim 9, Clair discloses that wherein the endoluminal device is configured to thermally ablate (laser or RF ablate, para [0024]) the varicose vein.  
Regarding claim 10, Clair discloses that the step of: treating the varicose vein with the endoluminal device.  
Regarding claim 11, Clair discloses a method of delivering a fluid, the method comprising: 
placing a treatment device 10/15 into a varicose vein, para [0041]; wherein the treatment device comprises: a needle lumen 18; an endoluminal device lumen 17; and at least one exit port 16a/16b along an outer wall 19 of the treatment device; 3Application No.: 16/366,434 Attorney Docket No.: P-168 DIV 
placing an endoluminal device 12 into the endoluminal device lumen 17; 
advancing a needle 11 through the needle lumen 18; 
deploying the needle 11 through the at least one exit port 16a/16b and into a fascial space, (para [0041, 0059, 0059], a needle is extended into the first one of the plurality of openings, through the tissue of the vessel); 
delivering a fluid (from a fluid source 40) through the needle 11; 
activating the endoluminal device 12 (apply energy, step 126 in Fig. 3, or step 228 in Fig. 6; para [0043, 0068]); and 
treating the varicose vein using the endoluminal device 12.  
Regarding claim 12, Clair discloses that wherein the endoluminal device is a laser, para [0024].  
Regarding claim 13, Clair discloses that wherein the endoluminal device is an RF probe, para [0024].  
Regarding claim 15, Clair discloses method of delivering a fluid to a varicose vein, in Figs. 1-4, the method comprising: securing a treatment device 10/15 and an endoluminal device 12 together, see 
advancing the treatment device 10/15 into the varicose vein (para [0041], the catheter assembly 10 is inserted into a patient’s vein, such as varicose veins);
wherein the treatment device 10/15 comprises a needle lumen 18 and at least one exit port 16a/16b along an outer wall 19 of the treatment device 10/15; 
advancing the endoluminal device 12 into the varicose vein (para [0041], the catheter assembly 10 is inserted into a patient’s vein, such as varicose veins; wherein the endoluminal device 12 located within the catheter assembly 10, also see para [0041, 0043]. Therefore, the endoluminal device 12 into the varicose vein);
advancing a needle 11 through the needle lumen 18; 4Application No.: 16/366,434 Attorney Docket No.: P-168 DIV 
deploying the needle 11 through the at least one exit port 16a/16b, wherein the needle 11 is configured to pierce through the varicose vein (para [0041, 0059, 0059], a needle is extended into the first one of the plurality of openings, through the tissue of the vessel); 
 delivering a fluid (from a fluid source 40) through the needle 11 into a fascial space (step 120 in Fig. 3 or step 220 in Fig. 6, para [0041, 0059, 0061]); 
activating the endoluminal device 12 (apply energy, step 126 in Fig. 3, or step 228 in Fig. 6; para [0043, 0068]; and 
treating the varicose vein using the endoluminal device 12.  
Regarding claim 16, Clair discloses that wherein the endoluminal device is a laser, para [0024].  
Regarding claim 17, Clair discloses that wherein the endoluminal device is an RF probe, para [0024].  
Regarding claims 18-19, Clair further discloses the step of: withdrawing the endoluminal device 12 and withdrawing the treatment device 10/15 (para [0043], as the catheter 10/15 and the energy delivery device 12 are retracted, the energy from the energy delivery device destroys the tissue of the vein).  
Regarding claim 20, Clair discloses that wherein the fluid is tumescent anesthesia (para [0025], the fluid is a tumescent fluid comprising: saline solution combine with an anesthetic agent, such as lidocaine).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clair et al. (US 2013/0211379) in view of Nemoto (WO 2007/125638).
Regarding claim 4, as best as understood, although Clair does not disclose a step of confirming the fascial space has been injected with a sufficient amount of fluid; however, it is well-known or very important step that the physician to make sure check or confirm the fascial space has been injected with a sufficient amount of fluid to achieve the treatment successfully.  
In addition, Nemoto discloses an injection device comprising: a chemical/drug solution into a subject whose fluoroscopic image date.  Nemoto discloses in para [0019-0022] that: 
[0019] The present invention has been made in view of the problems as described above, and an operator viewing the fluoroscopic image data confirms how the drug solution has been injected into the subject at the time of imaging the fluoroscopic image data. It is an object of the present invention to provide a fluoroscopic imaging system capable of performing the above-mentioned.
[0020] The fluoroscopic imaging system of the present invention includes a fluoroscopic imaging device that captures fluoroscopic image data from a subject, and a chemical injection that injects a chemical into a subject whose fluoroscopic image data is captured and generates injection history data corresponding to the injection. A device, a data control device for assigning identification information associated with fluoroscopic image data to injection history data, A data storage device for storing the fluoroscopic image data and the injection history data in association with each other.
[0021] Accordingly, in the fluoroscopic imaging system of the present invention, the injection history data is also stored in association with the stored fluoroscopic image data. For example, when viewing the fluoroscopic image data, the injection history data is also checked be able to.
[0022] A first data control device of the present invention is a data control device of a fluoroscopic imaging system of the present invention, and adds identification information associated with fluoroscopic image data to injection history data. Therefore, in the data control apparatus of the present invention, the injection history data is associated with the fluoroscopic image data.
	As described in para [0019-0022] above, Nemoto discloses that a step of confirming a target area by viewing the fluoroscopic image data has been injected with a sufficient amount of fluid (e.g. an operator viewing the fluoroscopic image data confirms how the drug solution has been injected into the subject at the time of imaging the fluoroscopic image data; a fluoroscopic imaging device that captures fluoroscopic image data from a subject, and a chemical injection that injects a chemical into a subject whose fluoroscopic image data is captured and generates injection history data corresponding to the injection; the injection history data is also stored in association with the stored fluoroscopic image data).
Giving such a teaching by Nemoto, a person having ordinary skill in the art, prior to the effective filling date of the claimed invention, would have easily recognizes that modifying the device and method of Clair with including a fluoroscopic imaging system with programing or function to allow an operator viewing the fluoroscopic image data (such as at fascial space), as taught by Nemoto, would provide the benefit of confirming to an operator that amount of drug solution has been injected into a target region, i.e., fascial space. 

  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783